Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of November 1, 2002
(the “Effective Date”), by and between JOCK BROWN (“Executive”) and FIRST
NATIONAL BANK OF OTTAWA, a national banking association (the “Bank”) and FIRST
OTTAWA BANCSHARES, INC., a Delaware corporation (the “Holding Company”) (the
Bank and the Holding Company shall collectively be referred to as the
“Corporation,” which shall be deemed to include any affiliate or related entity
of the Bank or the Holding Company whether currently in existence or later
created or acquired), the terms of which are as follows:

 


SECTION 1.              TERM WITH AUTOMATIC RENEWAL PROVISIONS.  THE EXECUTIVE’S
EMPLOYMENT HEREUNDER SHALL BE FOR A TWO (2) YEAR TERM COMMENCING AS OF THE
EFFECTIVE DATE AND SHALL AUTOMATICALLY RENEW FOR AN ADDITIONAL ONE (1) YEAR
PERIOD ON EACH ANNIVERSARY OF THE EFFECTIVE DATE, UNLESS SOONER TERMINATED AT
ANY TIME BY EITHER PARTY, WITH OR WITHOUT CAUSE (AS DEFINED BELOW), SUCH
TERMINATION TO BE EFFECTIVE AS OF NINETY (90) DAYS AFTER WRITTEN NOTICE TO THAT
EFFECT IS DELIVERED TO THE OTHER PARTY; PROVIDED THAT EITHER PARTY MAY PROVIDE
THE OTHER PARTY WITH NOTICE THAT THE TERM OF THIS AGREEMENT SHALL NOT RENEW, IN
WHICH CASE THIS AGREEMENT SHALL TERMINATE AT THE END OF THE THEN-CURRENT TERM OF
THIS AGREEMENT.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 1 TO THE
CONTRARY, THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE UPON EXECUTIVE’S
ATTAINMENT OF AGE SIXTY-FIVE (65).


 


SECTION 2.              EMPLOYMENT DUTIES.  DURING THE TERM OF THIS AGREEMENT,
EXECUTIVE WILL SERVE AS THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE BANK
AND THE HOLDING COMPANY, SUBJECT TO THE TERMS OF THIS AGREEMENT AND TO THE
DIRECTION OF THE BOARD OF DIRECTORS OF THE CORPORATION (THE “BOARD”), AND TO THE
DIRECTION OF THE CHAIRMAN OF THE BOARD (THE “CHAIRMAN”). EXECUTIVE SHALL PERFORM
SUCH DUTIES COMMENSURATE WITH HIS POSITION AND TITLE AS ARE REASONABLE AND
CUSTOMARY, INCLUDING, BUT NOT LIMITED TO PERSONNEL MATTERS, EXPENSE ITEMS,
PRODUCT PRICING, LOAN APPROVAL, ETC. AND SHALL, ON A FULL-TIME BASIS, SERVE THE
CORPORATION FAITHFULLY, DILIGENTLY AND COMPETENTLY AND TO THE BEST OF HIS
ABILITY. EXECUTIVE SHALL SERVE AS A MEMBER OF THE BOARD OF DIRECTORS OF THE BANK
AND THE HOLDING COMPANY (A “DIRECTOR”), AND AS AN EX-OFFICIO MEMBER OF EACH
COMMITTEE OF EACH OF SUCH BOARDS, EXCEPTING AUDIT COMMITTEE; PROVIDED THAT
EXECUTIVE SHALL NOT RECEIVE DIRECTORS FEES OR ADDITIONAL COMPENSATION FOR HIS
SERVICES AS A DIRECTOR.


 


SECTION 3.              COMPENSATION.  IN EXCHANGE FOR EXECUTIVE’S SERVICES AS
PRESIDENT AND CHIEF EXECUTIVE OFFICER, EXECUTIVE SHALL BE COMPENSATED AS
FOLLOWS:


 


(A)                                  THE CORPORATION SHALL PAY EXECUTIVE AN
ANNUAL BASE SALARY OF $193,000 (THE “BASE SALARY”).  THE BASE SALARY SHALL BE
ADJUSTED ON JANUARY 1, 2003 AND ANNUALLY THEREAFTER, TO THE GREATER OF THE
PREVIOUS YEAR’S BASE SALARY OR THE AVERAGE BASE SALARY (EXCLUSIVE OF BONUSES AND
OTHER INCENTIVE COMPENSATION) OF THE THIRD QUARTILE FOR A PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF AN INDEPENDENT BANK FOR SIMILARLY-SITUATED INSTITUTIONS IN
ILLINOIS AS REPORTED IN THE MOST RECENT ILLINOIS BANKER’S ASSOCIATION ANNUAL
SURVEY. THE BASE SALARY SHALL BE PAYABLE IN ACCORDANCE WITH THE CORPORATION’S
ORDINARY PAYMENT PRACTICES AND SHALL BE SUBJECT TO WITHHOLDING AND EMPLOYMENT
TAXES.


 

--------------------------------------------------------------------------------



 


(B)                                 EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN
THE EMPLOYEE BONUS PLAN (THE PHANTOM SHARE PLAN) AND SHALL REMAIN A PARTICIPANT
IN THE “IMPACT GROUP” FOR ALLOCATION OF BONUSES UNDER THE PLAN.  THE “IMPACT
GROUP” SHALL BE ENTITLED TO AN ALLOCATION OF 50% OF THE TOTAL, AND EXECUTIVE
SHALL RECEIVE AND SHALL BE ENTITLED TO 50% OF THE “IMPACT GROUP” ALLOCATION. 
THE CORPORATION MAY ADJUST THE ALLOCATION, AS NECESSARY, TO ACCOMMODATE
NON-OPERATING FLUCTUATIONS IN BOOK VALUE.


 


SECTION 4.              BENEFITS.


 


(A)                                  EXECUTIVE ALSO SHALL BE ENTITLED TO
PARTICIPATE IN ALL COVERAGES, INCLUDING LIFE, HEALTH, AND DISABILITY INSURANCE
AND EMPLOYEE BENEFIT PLANS AND PROGRAMS AS OFFERED FROM TIME TO TIME TO
EXECUTIVE OFFICERS OF THE CORPORATION OR TO DIRECTORS.  EXECUTIVE’S AND HIS
DEPENDENTS’ PARTICIPATION IN ANY SUCH PLAN OR PROGRAM SHALL BE SUBJECT TO THE
PROVISIONS, RULES, REGULATIONS AND LAWS APPLICABLE THERETO.


 


(B)                                 EXECUTIVE SHALL BE ENTITLED TO PAID VACATION
IN ACCORDANCE WITH CORPORATION POLICIES APPLICABLE TO ITS EXECUTIVE OFFICERS.


 


(C)                                  THE CORPORATION SHALL PROVIDE EXECUTIVE
WITH A MONTHLY AUTOMOBILE ALLOWANCE OF $600.00.


 


(D)                                 THE CORPORATION SHALL PAY REASONABLE
EXPENSES RELATED TO EXECUTIVE’S PARTICIPATION IN BUSINESS AND BUSINESS-RELATED
SOCIAL EVENTS AND FOR SUCH CLUB, COMMUNITY AND PROFESSIONAL ASSOCIATION DUES AND
EXPENSES THAT EXECUTIVE AND THE CHAIRMAN OF THE COMPENSATION COMMITTEE OF THE
BOARD AGREE ARE IN THE BEST INTERESTS OF THE CORPORATION.


 


SECTION 5.              RESTRICTIVE COVENANTS.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT IN THE COURSE OF HIS EMPLOYMENT HE WILL LEARN VALUABLE TRADE SECRETS
AND OTHER PROPRIETARY INFORMATION, AND THAT THE CORPORATION WOULD BE IRREPARABLY
DAMAGED IF EXECUTIVE WERE TO USE OR DISCLOSE SUCH INFORMATION AND/OR TO PROVIDE
SERVICES TO ANY PERSON OR ENTITY IN VIOLATION OF THE RESTRICTIONS CONTAINED IN
THIS AGREEMENT.  ACCORDINGLY, EXECUTIVE AGREES THAT DURING THE TERM OF THIS
AGREEMENT AND FOR TWELVE (12) MONTHS THEREAFTER (THE “RESTRICTED PERIOD”),
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, EITHER FOR HIMSELF OR FOR ANY OTHER
PERSON OR ENTITY:


 


(A)                                  ENGAGE OR PARTICIPATE IN ANY ACTIVITY OR
BUSINESS, OR ASSIST, ADVISE OR BE CONNECTED WITH (INCLUDING AS AN EMPLOYEE,
OWNER, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR, ADVISOR, CONSULTANT, AGENT OR
OTHERWISE), OR PERMIT HIS NAME TO BE USED BY OR OTHERWISE RENDER SERVICES,
DIRECTLY OR INDIRECTLY, FOR ANY PERSON OR ENTITY WHICH DIRECTLY COMPETES WITH
THE CORPORATION AND WHICH HAS A FACILITY LOCATED WITHIN TWENTY (20) MILES OF ANY
FACILITY OF THE CORPORATION OR WITHIN TWENTY (20) MILES OF ANY FACILITY THAT THE
CORPORATION, AS OF THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, PLANS TO
ACQUIRE, MERGE WITH, OR ESTABLISH WITHIN THE TWELVE (12)-MONTH PERIOD FOLLOWING
EXECUTIVE’S TERMINATION OF EMPLOYMENT;


 


(B)                                 DIRECTLY OR INDIRECTLY SOLICIT OR ATTEMPT TO
SOLICIT BUSINESS FROM ANY CUSTOMER OF THE CORPORATION WITH WHICH EXECUTIVE HAS
HAD CONTACT DURING THE SIX (6) MONTHS PRIOR TO EXECUTIVE’S TERMINATION OF
EMPLOYMENT WITH THE CORPORATION FOR THE


 


2

--------------------------------------------------------------------------------



 


PURPOSE OF HAVING SUCH CUSTOMER OR OTHER BUSINESS RELATION OF THE CORPORATION TO
CEASE DOING BUSINESS WITH THE CORPORATION; OR


 


(C)                                  DIRECTLY OR INDIRECTLY SOLICIT OR INDUCE OR
ATTEMPT TO SOLICIT OR INDUCE ANY OFFICER, EMPLOYEE OR AGENT OF THE CORPORATION
WHO IS AN OFFICER, EMPLOYEE OR AGENT OF THE CORPORATION AS OF THE EFFECTIVE DATE
OF EXECUTIVE’S TERMINATION OF EMPLOYMENT TO CEASE EMPLOYMENT OR ASSOCIATION WITH
THE CORPORATION.


 


SECTION 6.              CONFIDENTIAL INFORMATION.  EXECUTIVE RECOGNIZES THAT, AS
A RESULT OF HIS EMPLOYMENT BY THE CORPORATION, HE WILL GAIN POSSESSION OF
CONFIDENTIAL INFORMATION AS DEFINED BELOW. ACCORDINGLY, EXECUTIVE AGREES AS
FOLLOWS:


 


(A)                                  EXECUTIVE SHALL NOT AT ANY TIME DURING OR
AFTER TERMINATION OF THIS AGREEMENT, IN ANY FORM OR MANNER, WHETHER DIRECTLY OR
INDIRECTLY, DISCLOSE OR COMMUNICATE ANY CONFIDENTIAL INFORMATION TO ANY THIRD
PARTY, OR OTHERWISE UTILIZE ANY CONFIDENTIAL INFORMATION FOR EXECUTIVE’S BENEFIT
OR FOR THE BENEFIT OF ANY THIRD PARTY. FOR PURPOSES OF THIS AGREEMENT,
“CONFIDENTIAL INFORMATION” SHALL INCLUDE, ANY FINANCIAL DATA, BUSINESS PLANS AND
STRATEGIES, AND LISTS OF ACTUAL OR POTENTIAL CUSTOMERS OF THE CORPORATION AND
INFORMATION CONCERNING RELATIONSHIPS THEREWITH, ANY OF WHICH (I) DERIVES
INDEPENDENT ECONOMIC VALUE, ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN
TO THE PUBLIC AND (II) IS THE SUBJECT OF EFFORTS THAT ARE REASONABLY UNDER THE
CIRCUMSTANCES TO MAINTAIN ITS SECRECY. “CONFIDENTIAL INFORMATION” SHALL ALSO
INCLUDE ANY INFORMATION CONCERNING A THIRD PARTY THAT HAS BEEN DISCLOSED TO THE
CORPORATION IN CONFIDENCE WHICH THE CORPORATION HAS AN OBLIGATION TO TREAT AS
CONFIDENTIAL.


 


(B)                                 EXECUTIVE SHALL, IMMEDIATELY FOLLOWING A
REQUEST FROM THE CORPORATION, RETURN TO THE CORPORATION, WITHOUT RETAINING
COPIES, ALL TANGIBLE ITEMS OF CORPORATION PROPERTY WHICH ARE OR WHICH CONTAIN
CONFIDENTIAL INFORMATION. EXECUTIVE SHALL DESTROY ANY CONFIDENTIAL INFORMATION
STORED IN ELECTRONIC, MAGNETIC, OR OTHER MECHANICAL MEDIUM.


 


SECTION 7.              SPECIFIC PERFORMANCE.  EXECUTIVE ACKNOWLEDGES THAT THE
RESTRICTIONS CONTAINED IN SECTIONS 5 AND 6 ARE REASONABLE AND NECESSARY FOR THE
PROTECTION OF THE LEGITIMATE BUSINESS INTERESTS OF THE CORPORATION AND THAT ANY
VIOLATION OF THESE RESTRICTIONS WOULD CAUSE SUBSTANTIAL INJURY TO THE
CORPORATION AND WOULD CAUSE IRREPARABLE HARM TO THE CORPORATION, AND THAT THE
CORPORATION WOULD NOT HAVE ENTERED INTO THIS AGREEMENT WITH EXECUTIVE WITHOUT
RECEIVING THE ADDITIONAL CONSIDERATION OFFERED BY THE EXECUTIVE IN BINDING
HIMSELF TO THESE RESTRICTIONS AND THAT SUCH RESTRICTIONS WERE A MATERIAL
INDUCEMENT TO THE CORPORATION TO ENTER INTO THIS AGREEMENT.  BY REASON OF THE
FOREGOING, EXECUTIVE CONSENTS AND AGREES THAT IF HE VIOLATES ANY PROVISION OF
SECTION 5 OR 6 OF THIS AGREEMENT, THE CORPORATION SHALL BE ENTITLED, IN ADDITION
TO ANY OTHER RIGHTS AND REMEDIES THAT IT MAY HAVE, TO APPLY TO ANY COURT OF
COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER
EQUITABLE RELIEF IN ORDER TO ENFORCE, OR PREVENT ANY CONTINUING VIOLATION OF,
THE PROVISIONS OF SUCH SECTION. IN THE EVENT EXECUTIVE BREACHES SECTION 5 OF
THIS AGREEMENT AND THE CORPORATION BRINGS LEGAL ACTION FOR INJUNCTIVE OR OTHER
RELIEF, THE CORPORATION SHALL NOT, AS A RESULT OF THE TIME INVOLVED IN OBTAINING
SUCH RELIEF, BE DEPRIVED OF THE BENEFIT OF THE FULL RESTRICTED PERIOD. 
ACCORDINGLY, THE RESTRICTED PERIOD SHALL BE DEEMED TO


 


3

--------------------------------------------------------------------------------



 


HAVE THE DURATION SPECIFIED IN SECTION 5 COMPUTED FROM THE DATE THE RELIEF IS
GRANTED BUT REDUCED BY THE TIME BETWEEN THE PERIOD WHEN THE RESTRICTED PERIOD
BEGAN TO RUN AND THE DATE OF THE FIRST VIOLATION OF SECTION 5 BY EXECUTIVE.


 


SECTION 8.              ENFORCEMENT.  EXECUTIVE ACKNOWLEDGES THAT THE
TERRITORIAL, TIME AND SCOPE LIMITATIONS SET FORTH IN SECTIONS 5 AND 6, AS
APPLICABLE, ARE REASONABLE AND ARE PROPERLY REQUIRED FOR THE PROTECTION OF THE
CORPORATION AND IN THE EVENT THAT ANY SUCH TERRITORIAL, TIME OR SCOPE LIMITATION
IS DEEMED TO BE UNSEASONABLE BY A COURT OF COMPETENT JURISDICTION, THE
CORPORATION AND EXECUTIVE AGREE, AND EXECUTIVE SUBMITS, TO THE REDUCTION OF ANY
OR ALL OF SAID TERRITORIAL, TIME OR SCOPE LIMITATIONS TO SUCH AN AREA, PERIOD OF
SCOPE AS SAID COURT SHALL DEEM REASONABLE AND ENFORCEABLE UNDER THE
CIRCUMSTANCES.


 


SECTION 9.              TERMINATION; SEVERANCE.  NOTWITHSTANDING THE PROVISIONS
OF SECTION 1 AND THE OTHER PROVISIONS OF THIS AGREEMENT, EXECUTIVE’S EMPLOYMENT
WITH THE CORPORATION AND THIS AGREEMENT MAY BE TERMINATED PRIOR TO THE
EXPIRATION OF THE THEN-CURRENT TERM OF THIS AGREEMENT AS FOLLOWS:


 


(A)                                  FOR CAUSE.  THE BOARD MAY AT ANY TIME
TERMINATE THIS AGREEMENT (PROVIDED THAT THE PROVISIONS OF SECTIONS 5 AND 6 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT) AND EXECUTIVE’S EMPLOYMENT FOR
CAUSE.  “CAUSE,” IS DEFINED AS (I) EXECUTIVE’S CONVICTION FOR, OR PLEA OF NOLO
CONTENDERE TO, A FELONY OR CRIME INVOLVING MORAL TURPITUDE; (II) EXECUTIVE’S
COMMISSION OF AN ACT INVOLVING SELF-DEALING, FRAUD OR PERSONAL PROFIT THAT IS
INJURIOUS TO THE CORPORATION; (III) EXECUTIVE’S MATERIAL FAILURE TO PERFORM HIS
DUTIES HEREUNDER, AND (IV) EXECUTIVE’S BREACH OF ANY MATERIAL PROVISION OF THIS
AGREEMENT. ANY TERMINATION BY THE CORPORATION UNDER THIS SECTION 9(A) SHALL BE
IN WRITING. IN THE EVENT OF TERMINATION UNDER THIS SECTION 9(A), THE
CORPORATION’S OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE, EXCEPT THAT
EXECUTIVE SHALL BE ENTITLED TO HIS BASE SALARY FOR SERVICES PERFORMED THROUGH
THE DATE OF SUCH TERMINATION.


 


(B)                                 WITHOUT CAUSE.  THE BOARD MAY AT ANY TIME,
TERMINATE THIS AGREEMENT (PROVIDED THAT THE PROVISIONS OF SECTIONS 5 AND 6 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT) AND EXECUTIVE’S EMPLOYMENT WITHOUT
CAUSE, UPON NINETY (90) DAYS’ WRITTEN NOTICE TO EXECUTIVE. IN THE EVENT OF
TERMINATION PURSUANT TO THIS SECTION 9(B), EXECUTIVE SHALL BE ENTITLED TO HIS
BASE SALARY FOR WHAT WOULD HAVE BEEN THE REMAINDER OF THE THEN-CURRENT TERM OF
THIS AGREEMENT, WHICH AMOUNTS SHALL BE PAID IN EQUAL INSTALLMENTS OVER WHAT
WOULD HAVE BEEN THE REMAINDER OF THE TERM OF THIS AGREEMENT.


 


(C)                                  UPON DEATH OR DISABILITY.  IN THE EVENT OF
EXECUTIVE’S DEATH OR “TOTAL DISABILITY,” WHICH FOR PURPOSES OF THIS SECTION 9(C)
SHALL BE DEFINED AS EXECUTIVE’S INABILITY TO PERFORM THE ESSENTIAL FUNCTIONS OF
HIS JOB, WITH OR WITHOUT REASONABLE ACCOMMODATION, DUE TO ILLNESS, INJURY OR
OTHER PHYSICAL OR MENTAL INCAPACITY, FOR A PERIOD OF NINETY (90) OR MORE DAYS IN
ANY TWELVE (12) MONTH PERIOD THIS AGREEMENT AND EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE (PROVIDED THAT THE PROVISIONS OF SECTIONS 5 AND 6 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT).  IN THE EVENT OF TERMINATION UNDER THIS SECTION
9(C), THE CORPORATION’S OBLIGATIONS


 


4

--------------------------------------------------------------------------------



 


UNDER THIS AGREEMENT SHALL CEASE, EXCEPT THAT EXECUTIVE SHALL BE ENTITLED TO HIS
BASE SALARY FOR SERVICES PERFORMED THROUGH THE DATE OF SUCH TERMINATION.


 


(D)                                 CHANGE OF CONTROL.  IF A CHANGE OF CONTROL,
AS DEFINED BELOW, OCCURS AND EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
EXECUTIVE OR THE BOARD FOR ANY REASON WITHIN NINETY (90) DAYS FOLLOWING THE
CHANGE OF CONTROL, THEN THE CORPORATION OR ITS SUCCESSOR, AS THE CASE MAY BE,
SHALL PAY EXECUTIVE IN ONE (1) LUMP SUM WITHIN FIVE (5) BUSINESS DAYS FOLLOWING
HIS TERMINATION OF EMPLOYMENT TWO (2) TIMES THE SUM OF (I) HIS ANNUAL BASE
SALARY AS OF THE DATE OF TERMINATION (WHICH AMOUNT SHALL BE NO LESS THAN THE
AMOUNT OF HIS BASE SALARY IMMEDIATELY PRECEDING THE DATE OF CHANGE OF CONTROL),
AND (II) THE AVERAGE OF HIS CASH BONUS PAID WITH RESPECT TO THE TWO (2) YEARS
IMMEDIATELY PRECEDING THE DATE OF THE CHANGE OF CONTROL.  IN ADDITION, THE
CORPORATION OR ITS SUCCESSOR, AS THE CASE MAY BE, SHALL PAY EXECUTIVE’S COBRA
PREMIUM FOR EIGHTEEN (18) MONTHS, CONSISTENT WITH EXECUTIVE’S ELECTIONS UNDER
COBRA AND HIS RIGHT TO CONTINUATION OF BENEFITS THEREUNDER.  FOR PURPOSES OF
THIS SECTION 9(D) “CHANGE OF CONTROL”  SHALL BE DEFINED AS:


 


(I)                                     THE CONSUMMATION OF THE ACQUISITION BY
ANY PERSON (AS SUCH TERM IS DEFINED IN SECTION 13(D) OR 14(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”)) OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE 1934 ACT) OF FIFTY
PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES OF THE COMPANY; OR


 


(II)                                  THE INDIVIDUALS WHO, AS OF THE DATE
HEREOF, ARE MEMBERS OF THE BOARD OF DIRECTORS OF THE HOLDING COMPANY (THE
“HOLDING COMPANY BOARD”) CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
HOLDING COMPANY BOARD, UNLESS THE ELECTION, OR NOMINATION FOR ELECTION BY THE
STOCKHOLDERS, OF ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF A MAJORITY OF THE
HOLDING COMPANY BOARD, AND SUCH NEW DIRECTOR SHALL, FOR PURPOSES OF THIS
AGREEMENT, BE CONSIDERED AS A MEMBER OF THE HOLDING COMPANY BOARD; OR


 


(III)                               CONSUMMATION OF (1) A MERGER OR
CONSOLIDATION IF THE STOCKHOLDERS, IMMEDIATELY BEFORE SUCH MERGER OR
CONSOLIDATION, DO NOT, AS A RESULT OF SUCH MERGER OR CONSOLIDATION, OWN,
DIRECTLY OR INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE ENTITY RESULTING FROM
SUCH MERGER OR CONSOLIDATION, IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR
OWNERSHIP OF THE COMBINED VOTING POWER OF THE VOTING SECURITIES OUTSTANDING
IMMEDIATELY BEFORE SUCH MERGER OR CONSOLIDATION OR (2) A COMPLETE LIQUIDATION OR
DISSOLUTION OR AN AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF SUBSTANTIALLY
ALL OF THE CONSOLIDATED ASSETS OF THE HOLDING COMPANY OR THE BOARD.


 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the

 

5

--------------------------------------------------------------------------------


 

then outstanding securities is acquired by (1) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained for
employees of the entity or (2) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders in the same
proportion as their ownership of stock immediately prior to such acquisition.

 


(E)                                  LIMITATIONS ON SEVERANCE.  IT IS THE
INTENTION OF THE CORPORATION AND THE EXECUTIVE THAT NO PORTION OF ANY PAYMENT
UNDER THIS AGREEMENT, OR PAYMENTS TO OR FOR THE BENEFIT OF THE EXECUTIVE UNDER
ANY OTHER AGREEMENT OR PLAN, BE DEEMED TO BE AN “EXCESS PARACHUTE PAYMENT” AS
DEFINED IN SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR ITS SUCCESSORS. IT IS AGREED THAT THE PRESENT VALUE OF AND PAYMENTS
TO OR FOR THE BENEFIT OF THE EXECUTIVE IN THE NATURE OF COMPENSATION, RECEIPT OF
WHICH IS CONTINGENT ON THE CHANGE OF CONTROL, AND TO WHICH SECTION 280G OF THE
CODE APPLIES (IN THE AGGREGATE “TOTAL PAYMENTS”) SHALL NOT EXCEED AN AMOUNT
EQUAL TO ONE DOLLAR LESS THAN THE MAXIMUM AMOUNT WHICH THE CORPORATION MAY PAY
WITHOUT LOSS OF DEDUCTION UNDER SECTION 280G(A) OF THE CODE. PRESENT VALUE FOR
PURPOSES OF THIS AGREEMENT SHALL BE CALCULATED IN ACCORDANCE WITH SECTION
280G(D)(4) OF THE CODE. WITHIN ONE HUNDRED AND TWENTY (120) DAYS FOLLOWING THE
EARLIER OF (A) THE GIVING OF THE NOTICE OF TERMINATION OR (B) THE GIVING OF
NOTICE BY THE CORPORATION TO THE EXECUTIVE OF ITS BELIEF THAT THERE IS A PAYMENT
OR BENEFIT DUE THE EXECUTIVE WHICH WILL RESULT IN AN EXCESS PARACHUTE PAYMENT AS
DEFINED IN SECTION 280G OF THE CODE, THE EXECUTIVE AND THE CORPORATION, AT THE
CORPORATION’S EXPENSE, SHALL OBTAIN THE OPINION OF SUCH LEGAL COUNSEL AND
CERTIFIED PUBLIC ACCOUNTANTS AS THE CORPORATION MAY CHOOSE (NOTWITHSTANDING THE
FACT THAT SUCH PERSONS HAVE ACTED OR MAY ALSO BE ACTING AS THE LEGAL COUNSEL OR
CERTIFIED PUBLIC ACCOUNTANTS FOR THE CORPORATION), WHICH OPINIONS NEED NOT BE
UNQUALIFIED, WHICH SETS FORTH (A) THE AMOUNT OF THE BASE PERIOD INCOME OF THE
EXECUTIVE, (B) THE PRESENT VALUE OF TOTAL PAYMENTS AND (C) THE AMOUNT AND
PRESENT VALUE OF ANY EXCESS PARACHUTE PAYMENTS. IN THE EVENT THAT SUCH OPINIONS
DETERMINE THAT THERE WOULD BE AN EXCESS PARACHUTE PAYMENT, THE PAYMENT HEREUNDER
OR ANY OTHER PAYMENT DETERMINED BY SUCH COUNSEL TO BE INCLUDABLE IN TOTAL
PAYMENTS SHALL BE MODIFIED, REDUCED OR ELIMINATED AS SPECIFIED BY THE EXECUTIVE
IN WRITING DELIVERED TO THE CORPORATION WITHIN NINETY (90) DAYS OF HIS RECEIPT
OF SUCH OPINIONS OR, IF THE EXECUTIVE FAILS TO SO NOTIFY THE CORPORATION, THEN
AS THE CORPORATION SHALL REASONABLY DETERMINE, SO THAT UNDER THE BASES OF
CALCULATION SET FORTH IN SUCH OPINIONS THERE WILL BE NO EXCESS PARACHUTE
PAYMENT. THE PROVISIONS OF THIS SUBPARAGRAPH, INCLUDING THE CALCULATIONS,
NOTICES AND OPINIONS PROVIDED FOR HEREIN SHALL BE BASED UPON THE CONCLUSIVE
PRESUMPTION THAT (A) THE COMPENSATION AND BENEFITS PROVIDED FOR IN SECTIONS 3
AND 4 HEREOF AND (B) ANY OTHER COMPENSATION EARNED BY THE EXECUTIVE PURSUANT TO
THE CORPORATION’S COMPENSATION PROGRAMS WHICH WOULD HAVE BEEN PAID IN ANY EVENT,
ARE REASONABLE COMPENSATION FOR SERVICES RENDERED, EVEN THOUGH THE TIMING OF
SUCH PAYMENT IS TRIGGERED BY THE CHANGE OF CONTROL; PROVIDED, HOWEVER, THAT IN
THE EVENT SUCH LEGAL COUNSEL SO REQUESTS IN CONNECTION WITH THE OPINION REQUIRED
BY THIS SUBPARAGRAPH, THE EXECUTIVE AND THE CORPORATION SHALL OBTAIN, AT THE
CORPORATION’S EXPENSE, AND THE LEGAL COUNSEL MAY RELY ON IN PROVIDING THE
OPINION, THE ADVICE OF A FIRM OF RECOGNIZED EXECUTIVE COMPENSATION


 


6

--------------------------------------------------------------------------------



 


CONSULTANTS AS TO THE REASONABLENESS OF ANY ITEM OF COMPENSATION TO BE RECEIVED
BY THE EXECUTIVE. IN THE EVENT THAT THE PROVISIONS OF SECTIONS 280G AND 4999 OF
THE CODE ARE REPEALED WITHOUT SUCCESSION, THIS SUBPARAGRAPH SHALL BE OF NO
FURTHER FORCE OR EFFECT.


 


SECTION 10.            REQUIRED PROVISIONS.


 


(A)                                  REGULATORY SUSPENSION AND TERMINATION.


 


(I)                                     IF THE EXECUTIVE IS SUSPENDED FROM
OFFICE AND/OR TEMPORARILY PROHIBITED FROM PARTICIPATING IN THE CONDUCT OF THE
CORPORATION’S AFFAIRS BY A NOTICE SERVED UNDER SECTION 8(E)(3) (12 U.S.C. §
1818(E)(3)) OR 8(G) (12 U.S.C. § 1818(G)) OF THE FEDERAL DEPOSIT INSURANCE ACT,
AS AMENDED, (THE “FDIA”) THE CORPORATION’S OBLIGATIONS UNDER THIS CONTRACT SHALL
BE SUSPENDED AS OF THE DATE OF SERVICE, UNLESS STAYED BY APPROPRIATE
PROCEEDINGS.  IF THE CHARGES IN THE NOTICE ARE DISMISSED, THE CORPORATION MAY IN
ITS DISCRETION (A) PAY THE EXECUTIVE ALL OR PART OF THE COMPENSATION WITHHELD
WHILE THE EXECUTIVE’S CONTRACT OBLIGATIONS WERE SUSPENDED AND (B) REINSTATE (IN
WHOLE OR IN PART) ANY OF THE OBLIGATIONS WHICH WERE SUSPENDED.


 


(II)                                  IF THE EXECUTIVE IS REMOVED AND/OR
PERMANENTLY PROHIBITED FROM PARTICIPATING IN THE CONDUCT OF THE CORPORATION’S
AFFAIRS BY AN ORDER ISSUED UNDER SECTION 8(E) (12 U.S.C. § 1818(E)) OR 8(G) (12
U.S.C. § 1818(G)) OF THE FDIA, ALL OBLIGATIONS OF THE CORPORATION UNDER THIS
CONTRACT SHALL TERMINATE AS OF THE EFFECTIVE DATE OF THE ORDER, BUT VESTED
RIGHTS OF THE CONTRACTING PARTIES SHALL NOT BE AFFECTED.


 


(III)                               IF THE CORPORATION IS IN DEFAULT AS DEFINED
IN SECTION 3(X) (12 U.S.C. § 1813(X)(1)) OF THE FDIA, ALL OBLIGATIONS OF THE
CORPORATION UNDER THIS CONTRACT SHALL TERMINATE AS OF THE DATE OF DEFAULT, BUT
THIS PARAGRAPH SHALL NOT AFFECT ANY VESTED RIGHTS OF THE CONTRACTING PARTIES.


 


(IV)                              ALL OBLIGATIONS OF THE CORPORATION UNDER THIS
CONTRACT SHALL BE TERMINATED, EXCEPT TO THE EXTENT DETERMINED THAT CONTINUATION
OF THE CONTRACT IS NECESSARY FOR THE CONTINUED OPERATION OF THE INSTITUTION BY
THE FEDERAL DEPOSIT INSURANCE CORPORATION (THE “FDIC”), AT THE TIME THE FDIC
ENTERS INTO AN AGREEMENT TO PROVIDE ASSISTANCE TO OR ON BEHALF OF THE
CORPORATION UNDER THE AUTHORITY CONTAINED IN SECTION 13(C) (12 U.S.C. § 1823(C))
OF THE FDIA, OR WHEN THE CORPORATION IS DETERMINED BY THE OFFICE OF THE
COMPTROLLER OF THE CURRENCY OR THE FDIC TO BE IN AN UNSAFE OR UNSOUND
CONDITION.  ANY RIGHTS OF THE PARTIES THAT HAVE ALREADY VESTED, HOWEVER, SHALL
NOT BE AFFECTED BY SUCH ACTION.


 


SECTION 11.            PRIOR BUSINESS RELATIONSHIPS.  EXECUTIVE REPRESENTS THAT
THERE ARE NO CLAIMS OR ACTIONS, WHETHER PENDING, THREATENED OR POTENTIAL, WITH
RESPECT TO ANY OF HIS PRIOR EMPLOYMENT, INDEPENDENT CONTRACTOR OR OTHER BUSINESS
RELATIONSHIPS THAT PREVENT HIM, OR THAT WOULD PREVENT HIM, FROM CARRYING OUT HIS
DUTIES UNDER THIS AGREEMENT OR THAT SUBJECTS THE


 


7

--------------------------------------------------------------------------------



 


CORPORATION TO ANY POTENTIAL OR ACTUAL LIABILITY. EXECUTIVE AGREES AND
UNDERSTANDS THAT ANY SUCH CLAIM OR ACTION SHALL BE REVIEWED BY THE BOARD AND MAY
BE GROUNDS FOR HIS TERMINATION OF EMPLOYMENT.  NOTWITHSTANDING THE FOREGOING,
THIS SECTION 10 SHALL NOT PREVENT THE CORPORATION FROM PURSUING ANY OTHER REMEDY
AVAILABLE AT LAW OR IN EQUITY.


 


SECTION 12.            MISCELLANEOUS.


 


(A)                                  ALL NOTICES HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN WHEN DELIVERED IN PERSON OR WHEN TELECOPIED WITH HARD
COPY TO FOLLOW, OR THREE (3) BUSINESS DAYS AFTER BEING DEPOSITED IN THE UNITED
STATES MAIL, POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, OR TWO (2) BUSINESS
DAYS AFTER DELIVERY TO A NATIONALLY RECOGNIZED EXPRESS COURIER, EXPENSES
PREPAID, ADDRESSED AS FOLLOWS:


 

If to Executive:

 

Jock Brown
2835 Emerald Drive
Ottawa, Illinois  61350

 

If the Corporation:

 

First Ottawa Bancshares, Inc.
701 LaSalle Street
P. O. Box 657
Ottawa, Illinois  61350
Attn.:  Chairman of the Board

 

and/or at such addresses as may be designated by notice given in accordance with
the provisions hereof.

 


(B)                                 THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
SUCCESSORS AND PERMITTED ASSIGNS. NO PARTY SHALL ASSIGN THIS AGREEMENT OR ITS
RIGHTS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO;
PROVIDED, HOWEVER, THAT THE CORPORATION WILL REQUIRE ANY PERSON OR ENTITY
ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OF THE CORPORATION (WHETHER
BY SALE OF STOCK, SALE OF ASSETS, MERGER, CONSOLIDATION OR OTHERWISE) TO ASSUME
ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT UPON CLOSING.


 


(C)                                  THIS AGREEMENT CONTAINS ALL OF THE
AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THIS AGREEMENT SUPERSEDES ALL OTHER AGREEMENTS, ORAL OR WRITTEN, BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(D)                                 NO CHANGE OR MODIFICATION OF THIS AGREEMENT
SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE PARTIES
HERETO. NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS IN
WRITING AND SIGNED BY THE WAIVING PARTY. NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISION, NOR SHALL ANY WAIVER CONSTITUTE A CONTINUING WAIVER, UNLESS SO
PROVIDED IN THE WAIVER.


 


8

--------------------------------------------------------------------------------



 


(E)                                  IF ANY PROVISION OF THIS AGREEMENT (OR
PORTION THEREOF) SHALL, FOR ANY REASON, BE CONSIDERED INVALID OR UNENFORCEABLE
BY ANY COURT OF COMPETENT JURISDICTION AND SUCH PROVISION IS NOT SUBJECT TO
REVISION PURSUANT TO SECTION 8, SUCH PROVISION (OR PORTION THEREOF) SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY, AND THE
REMAINING PROVISIONS OF THIS AGREEMENT (OR PORTIONS THEREOF) SHALL NEVERTHELESS
BE VALID, ENFORCEABLE AND OF FULL FORCE AND EFFECT.


 


(F)                                    THE SECTION HEADINGS OR TITLES HEREIN ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED A PART OF THIS
AGREEMENT.


 


(G)                                 THIS AGREEMENT SHALL BE GOVERNED AND
CONTROLLED AS A VALIDITY, ENFORCEMENT, INTERPRETATION, CONSTRUCTION, EFFECT AND
IN ALL OTHER RESPECTS BY THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE IN THAT STATE (OTHER THAN ANY CONFLICT OF LAWS RULE WHICH MIGHT
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION).


 

The parties have executed this Agreement on the date first above written.

 

 

FIRST NATIONAL BANK OF OTTAWA

 

 

 

 

 

By:

Thomas E. Haeberle

 

 

 

 

Title:

 Chairman

 

 

 

 

 

 

FIRST OTTAWA BANCSHARES, INC.

 

 

 

 

 

By:

Thomas E. Haeberle

 

 

 

 

Title:

 Chairman

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jock Brown

 

 

JOCK BROWN

 

9

--------------------------------------------------------------------------------